h CARTER, C.J.,
concurring.
I reluctantly concur with the majority opinion because of the law-of-the-eircuit doctrine, which compels us to follow this court’s previous decision in Capital Drilling Company v. Graves, 496 So.2d 487 (La.App. 1st Cir.1986). I am of the opinion, however, that the third circuit’s decision in Comm-Care Corporation v. Bishop, 95-1246 (La.App. 3d Cir.3/6/96), 673 So.2d 212, employs the better reasoning. There is no express requirement in Louisiana Revised Statute 47:2110 that taxes be paid timely to preserve the right to protest the legality of those taxes. The statute is clear and unambiguous.